DETAILED ACTION
1.	This office action is in response to the amendment filed on 02/08/2021.
2.	Clams 1-20 are cancelled. 
3. 	Claims 21-34 are currently pending and have been considered below.


Allowable Subject Matter
4.	Claims 21-34 are allowed.
5.	Claims 21-34 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance: 
Claim 21 is allowed because none of the prior art of record anticipate or render obvious a non-transitory computer program product including one or more process, the process comprising: performing integrated data registration by estimating time registration errors, navigation registration errors and sensor registration errors for the first navigation data and the first sensor data on the first platform using the processed self-reported position message data as a reference to estimate the time registration errors, the navigation registration errors and the sensor registration errors; and estimating corrections to the first sensor data by removing at least one of time bias errors, navigation registration bias errors, and sensor bias errors for the first navigation data and the first sensor data on the first platform, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 31 is allowed because none of the prior art of record anticipate or render obvious a system for establishing a common reference frame for network 
 	Claim 33 is allowed because none of the prior art of record anticipate or render obvious a method for establishing a common reference frame for network communications on a platform to precisely align both navigation and sensor data, the method comprising: performing integrated data registration by estimating time registration errors, navigation registration errors and sensor registration errors for the first navigation data and the first sensor data on the first platform using the processed self-reported position message data as a reference to estimate the time registration errors, the navigation registration errors and the sensor registration errors; and estimating corrections to the first sensor data by removing at least one of time bias errors, navigation registration bias errors, and sensor bias errors for the first navigation data and the first sensor data on the first platform, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eyob Hagos/							
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864